01/31/2022



                                                                             Case Number: DA 21-0631




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                              NO. DA 21-0631


ROBERT DELLIT,FRANCES DELLIT,RAYMOND F. MESSER, MATRIN
G. MESSER,and CHARLES J. MESSER,
                        Appellants,
  vs.




LEONARD SCHLEDER,CULVER PROPERTIES LLP, CHARLES D.
BUTTS,KIRBY MINERALS,AN OKLAHOMA GENERAL
PARTNERSHIP, C/O MINERAL ACQUISITION PARTNERS,INC.,
GENERAL PARTNER,TUCKER GARNER O&G LLC, MARY ANN MOSS,
CHERRON MUNSON,GAYLE ROSKI, MARY ANNE GARNER FRISONE
REVOCABLE TRUST U/A DATED SEPTEMBER 17 , 1993, JAMES E.
MUNSON AND CHERRON G. MUNSON,TRUSTEES OF THE JAMES E.
& CHERRON G. MUNSON REVOCABLE TRUST U.A. DATED AUGUST
24, 1993, GAYLE GARNER ROSKI,TRUSTEE OF THE GAYLE GARNER
ROSKI REVOCABLE TRUST U/A DATED NOVEMBER 16, 1993, TRIO
PETROLEUM CORP., THE HOME-STAKE OIL & GAS COMPANY,THE
HOME-STAKE ROYALTY CORPORATION,and all other persons, unknown,
claiming or who might claim any right, title, estate, or interest in, or lien or
encumbrance upon, the real property described in the Complaint adverse to
plaintiffs' ownership, or any cloud upon plaintiff's title, whether the claim or
potential claim is present or contingent, inchoate or accrued,
                        Appellees.
         ORDER GRANTING EXTENSION OF TIME TO RESPOND

      Pursuant to unopposed motion, and good cause appearing;

      IT IS HEREBY ORDERED that Appellants are granted an additional forty

(40) days from February 25, 2022, up to and including April 7, 2022, to file their

opening brief




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             January 31 2022